EXHIBIT
   A
                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNIVERSITAS EDUCATION, LLC

             Plaintiff,

 v.
                                                              CIVIL ACTION NO. 3:20-cv-00738
 BENISTAR, BENISTAR ADMIN SERVICES,
 INC., TPG GROUP, INC., GRIST MILL
 PARTNERS, LLC, MOONSTONE PARTNERS,
 LLC,   ALLIANCE   CHARITABE    TRUST,
 PHOENIX CHARITABLE TRUST, ATLANTIC
 CHARITABLE TRUST, AVON CHARITABLE
 TRUST, CARPENTER CHARITABLE TRUST,
 DONALD TRUDEAU, MOLLY CARPENTER,
 JANE DOE ENTITIES UNDER CONTROL OF
 MOLLY CARPENTER AND/OR DONALD
 TRUDEAU, AND JANE DOE ENTITIES UNDER
 CONTROL OF JUDGMENT DEBTORS

             Defendants.


                               AFFIDAVIT OF SHARON SIEBERT

I, Sharon Siebert, being duly sworn depose and say:

        1.        I am over eighteen years of age and believe in the obligation of an oath.

        2.        I am a member of the Plaintiff Universitas Education, LLC (“Universitas”).

        3.        This affidavit is made on personal knowledge in support of Plaintiff’s Application

for Prejudgment Remedy (“PJR App.”). Certain statements in this affidavit are complemented by

the Affidavit of Benjamin Chernow, a copy of which is attached to the PJR App. as Exhibit B.

Specifically, Mr. Chernow’s affidavit provides details concerning the legal decisions referenced

in my affidavit. Mr. Chernow has served as counsel for Universitas in this dispute for more than a

year.

        4.        On January 24, 2011 the American Arbitration Association issued an award in favor
of Universitas and against Nova Group, Inc. (“Nova Group”) as the Sponsor, Trustee, and Plan

Administrator of the Charter Oak Trust (“COT”) in the amount of $26.5 million. The essence of

this award was that Universitas was entitled to $26.5 million in insurance proceeds from two life

insurance policies on the life of Sash Spencer, and that Nova Group wrongfully denied Universitas’

claim to these proceeds.

       5.      Nova Group explicitly refused to comply with the arbitrator’s decision and moved

to vacate the award in court.

       6.      The court ultimately confirmed the arbitration award and entered judgment against

Nova Group on June 5, 2012 in the amount of $26.5 million, plus interest thereon from January

24, 2011 at the rate of ten percent per annum.

       7.      Nova Group again refused to abide by the court’s decision.

       8.      Nova Group also filed numerous frivolous motions that the court found were filed

in bad faith and served no purpose other than to prolong the litigation and increase Universitas’

attorneys’ fees.

       9.      The court subsequently entered judgment against Daniel Carpenter in the amount

of $30.6 million, and entered judgment against various entities under his control. This judgment

was based on the fact that Mr. Carpenter stole $30.6 million of money rightfully belonging to

Universitas and used this money for his personal benefit.

       10.     Universitas has been attempting to collect on its judgment for the entirety of the

postjudgment proceedings and has largely been unsuccessful. The primary cause of Universitas’

inability to enforce its judgment has been the fraudulent activity of Daniel Carpenter and his

affiliates intended to hinder, delay, or defraud Universitas.

       11.     Throughout the underlying litigation the court consistently found that Mr.



                                                  2
Carpenter and his associates engaged in fraud with an intent to frustrate Universitas’ ability to

enforce its judgment.

       12.     The protracted nature of these postjudgment proceedings have caused Universitas

to incur substantial hardship as a result of large attorneys’ fees. Universitas was awarded certain

attorneys’ fees in the underlying litigation as a penalty against Nova Group for its bad faith motion

practices. However, not all court-ordered attorneys’ fees were paid and the payments received did

not ameliorate the hardship caused by these heightened legal costs.

       13.     Mr. Carpenter and his associates continue to fight us in court. One example is a

garnishment proceeding in the Western District of Oklahoma that has been going on for over five

years and garnishment has not yet begun.

       14.     The legal fees resulting from this dispute have been substantial. Universitas’ legal

fees in this dispute exceed the amount that Universitas has collected on its judgment. These

hardships have been compounded by the fact that Mr. Carpenter and his associates continue to

refuse to satisfy the judgment entered against them.

       15.     The Judgment Debtors all claim to be insolvent, and yet are able to pay the

substantial legal fees required to oppose Universitas’ collection efforts.

       16.     Post-judgment interest has accrued on the total outstanding judgment at a rate of

ten percent per annum. To date, approximately $24.8 million has accrued in interest on

Universitas’ judgment.

       17.     Universitas was able to recover approximately $343,000 as a result of a turnover

proceeding in the underlying litigation. Daniel Carpenter and his associates resisted Universitas’

efforts throughout these proceedings and made Universitas’ recovery as difficult as possible.

       18.     A credit of approximately $343,000 was deducted from Universitas’ outstanding



                                                  3
judgment to account for the recovery in the turnover proceeding.

       19.     Universitas received a payment of approximately $7,800 on May 6, 2020. This was

the only payment made by any Judgment Debtor outside of the Grist Mill Trust settlement since

the entry of judgment in this dispute.

       20.     A credit of approximately $7,800 was deducted from Universitas’ outstanding

judgment to account for a payment from Carpenter Financial Group.

       21.     Universitas settled its judgment against one judgment debtor – Grist Mill Trust.

This settlement was for approximately $4.2 million.

       22.     A credit of approximately $4.2 million was deducted from Universitas’ outstanding

judgment to account for the settlement with Grist Mill Trust.

       23.     After accounting for all payments and recovery, the Judgment Debtors are indebted

to Universitas for approximately $46.7 million, plus continued post-judgment interest.

       24.     After accounting for all payments and recovery, Daniel Carpenter is personally

indebted for approximately $26 million, plus continued post-judgment interest.

       25.     The remaining Judgment Debtors claim to be insolvent. In particular, Daniel

Carpenter has made no attempt to satisfy the judgment against him and claims to be insolvent.

       26.     Universitas seeks to attach two properties in order to secure its likely judgment.

One property belongs to Defendant Grist Mill Partners, LLC. This property has an appraised value

of $2,400,000. (See PJR App. Ex. 33.)

       27.     The other property belongs to Defendant Molly Carpenter. This property has an

appraised value of $430,780. (See PJR App. Ex. 32.)




                                                4
